BARRY, Senior Judge,
concurring.
The majority opinion in this case relies on Department of Transportation, Bureau of Driver Licensing v. Sorg, 147 Pa.Commonwealth Ct. 82, 606 A.2d 1270 (1992). In that case, the Court was of the opinion that the case of Department of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 555 A.2d 873 (1989), mandated not only that a licensee accused of driving under the influence be informed that Miranda rights do not apply to the testing procedures but also why they do not. This appears to be an unwieldy and unnecessary procedure to invoke in the normal chemical testing case. Furthermore, I agree with the dissenting opinion in Sorg authored by the Honorable Madaline Palladino. That opinion states that by applying a per se rule a licensee is relieved of the requirement that he make a showing that he was unable to make a knowing and conscious refusal because he was confused about his right to an attorney. Sorg, however, is an opinion of a majority of this Court which binds us unless and until it is overruled.
Hence, , this concurrence.